Citation Nr: 1016324	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  04-29 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to September 
1992.  His awards and decorations include the Purple Heart 
and Combat Action Ribbon.

This matter was last before the Board of Veterans' Affairs 
(Board) in October 2008, on appeal of a May 2002 rating 
decision of the Little Rock, Arkansas regional office (RO) of 
the Department of Veterans Affairs (VA), which declined to 
reopen the Veteran's claim of entitlement to service 
connection for generalized anxiety disorder.  The Board 
remanded the claim for additional development.

The Board notes that the Veteran was denied entitlement to 
service connection for post-traumatic stress disorder (PTSD), 
not an anxiety disorder, in a March 1996 rating decision, 
which he did not appeal and is final.  38 C.F.R. §§ 20.302, 
20.1103 (2009), 38 U.S.C.A. § 7105 (2009).  However, the RO 
subsequently, in an April 2002 rating decision, addressed the 
issue of entitlement to service connection for an anxiety 
disorder in terms of whether new and material evidence had 
been submitted to reopen that claim.  In Boggs v. Peake, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that "a newly diagnosed disorder, 
whether or not medically related to a previously diagnosed 
disorder, can not be the same claim when it has not been 
previously considered." 520 F.3d 1330, 1336 (2008) (citing 
Ephraim v. Brown, 82 F.3d 399 (Fed.Cir. 1996)).  Since the 
claim of entitlement to service connection for an anxiety 
disorder was not previously adjudicated, there is no need to 
address whether or not new and material evidence has been 
received.  Id.

The Veteran was scheduled for a personal hearing before a 
member of the Board in March 2006, but he failed to report 
for the hearing without explanation.  Consequently, the 
request for a personal hearing is considered to have been 
withdrawn.  See 38 C.F.R. § 20.702(d) (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has alleged that he experiences a generalized 
anxiety disorder either as the direct result of service or as 
secondary to service-connected hemochromatosis.

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify a veteran of the evidence needed to 
substantiate and complete a claim and to assist in the 
development of that claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  Under Ivey v. Derwinski, 2 
Vet.App. 320, when VA is on notice of the existence of 
pertinent medical records, it has a duty to assist the 
Veteran in obtaining them.  The Board observes that, during a 
1995 VA examination, the Veteran stated that a private 
physician had diagnosed him with anxiety.  While this case is 
in remand status, the RO or Appeals Management Center (AMC) 
must provide the Veteran with a form for the release of any 
private records not associated with the claims file.

The record reflects that the 1995 VA examiner diagnosed the 
Veteran with chronic, delayed, PTSD and noted "indication of 
some anxiety."  The Veteran was examined again in May 1996 
and diagnosed with generalized anxiety disorder.  However, 
the 1996 examiner noted that "the results of MMPI could be 
consistent with PTSD" and that "a longer observation might 
be helpful."  

In February 2002, VA Vocational and Rehabilitation Services 
provided a rehabilitation plan for the Veteran that included 
"on-going counseling to help him deal with certain 
psychological issues."  He received another VA mental 
disorders examination in March 2002 during which he was not 
diagnosed as having any psychological disorder; however the 
examiner noted that the Veteran's ability to provide evidence 
of psychological problems may have been limited.  The Veteran 
also was seen for VA mental health treatment in March 2002, 
the goal of which was for him "not to be so anxious."  The 
Veteran described anxiety and excessive worry about current 
events and societal morals; he stated that he had been 
anxious all of his life, but his anxiety had increased in the 
past three (3) to four (4) years.  

The Veteran received another VA examination in January 2003 
and was, again, diagnosed with generalized anxiety disorder.  
The Veteran reported that his hemochromatosis, a service-
connected condition, made it difficult for him to sleep and 
the examiner noted that has an effect on anxiety and that he 
also was worried about his health.  However, the examiner 
stated that any other comment on a relationship between 
hemochromatosis and anxiety would be speculative.

The Veteran subsequently received additional VA mental health 
treatment; he was noted in December 2003 to have a past 
medical history of an anxiety disorder.  A January 2005 
screening revealed moderate anxiety and during a February 
2005 treatment session the Veteran stated that he had been 
anxious all his life.  In 2005, the Veteran also submitted 
several lay statements from family members and acquaintances, 
indicating that he had changed, mentally and physically, as a 
result of his active duty service.  Treatment notes dated 
September and December 2006, respectively, described him as 
very anxious and moderately anxious.  During a January 2007 
treatment session, the Veteran stated that both his brother 
and sister have problems with panic attacks and anxiety.  In 
September 2007 the Veteran again informed a VA mental health 
care provider that he had been anxious his whole life, but 
his symptoms had increased over the past three (3) to four 
(4) years; he was diagnosed as having both an anxiety 
disorder and a sleep disorder.

The Board remanded the claim for the provision of a VA 
examination in May 2007 and in March 2008, the Veteran was 
examined and diagnosed with generalized anxiety disorder.  
Although commenting that the Veteran's anxiety was increased 
by news coverage of the Iraq war, the examiner opined that 
his anxiety disorder symptoms "do not appear to be connected 
directly to his wartime experiences."  However, as the 
theory of entitlement to service connection on a secondary 
basis to hemochromatosis had been raised by the 2003 
examination report, and was not addressed by the 2008 
examiner, the Board remanded the claim again for a clarifying 
opinion.  

In December 2009, the claims file was returned to the 2003 
examiner who stated that, although the information provided 
by the Veteran in 2003 indicated that hemochromatosis might 
have affected sleep, which might have affected anxiety, "the 
information he gave in 2008 tends to contradict this 
impression and, in general, the Veteran has been noted to 
report that he has been anxious for a good portion of his 
life."  On the basis of the newly reviewed evidence, the 
examiner stated that he did not find any evidence 
substantiating a link between hemochromatosis and generalized 
anxiety disorder.

Based on the above history, it is apparent that the Veteran 
has a prior diagnosis of PTSD and a current diagnosis of 
generalized anxiety disorder.  Although the 2008 opinion 
states that any current anxiety disorder was not directly 
related to service, that examiner did not discuss the 
1995/1996 VA opinions, which indicate a relationship between 
the Veteran's military experiences and his mental health 
symptoms.  Under 38 C.F.R. § 4.125 (b), if the diagnosis of a 
mental disorder is changed, the rating agency must determine 
whether the new diagnosis represents a progression of the 
prior diagnosis, correction of an error in the prior 
diagnosis, or development of a new and separate diagnosis.  

Further, 2002, 2005, and 2007 VA treatment notes, as well as 
the 2008 and 2009 VA opinions, reflect that the Veteran may 
have had an anxiety disorder prior to service.  There is no 
opinion of record that addresses whether or not the Veteran's 
military service may have aggravated any such pre-existing 
condition; as the record now raises a theory of entitlement 
to service connection for a mental health disability on an 
aggravational basis, the Board must address it.  See Robinson 
v. Mansfield, 21 Vet. App. 545 (2008) (holding that the Board 
must address all theories of entitlement explicitly raised by 
the claimant or by the evidence of record).  A pre-existing 
injury or disease will be considered to have been aggravated 
by active service where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progression 
of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

Due to evidence that the Veteran was diagnosed, at one time, 
with a mental disorder that an examiner felt might be related 
to his service, the lay evidence of post-service behavioral 
changes, and the medical evidence raising an issue of 
aggravation of a possible pre-existing condition, the Board 
finds that an additional review of the claims file and 
medical opinion are necessary.



Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment that is not 
evidenced by the current record, to 
specifically include, but not limited 
to: any private treatment received by 
the Veteran following his September 
1992 discharge and prior to the 
November 1995 VA examination; and any 
additional VA treatment records.  The 
Veteran should be provided with the 
necessary authorizations for the 
release of any private treatment 
records not currently on file.  The 
RO/AMC must then obtain these records 
and associate them with the claims 
folder.

2.  The RO/AMC must then return the 
Veteran's claims file to the December 
2009 examiner or, if that examiner is 
unavailable, to another health care 
provider of suitable/similar background 
and experience.  The examiner must 
(again) provide an opinion as to whether 
any current psychiatric disability is 
related to, or was aggravated by, his 
active duty service.  The following 
considerations will govern the review:

a. The claims folder and a copy of 
this remand will be made available 
to the examiner, who must 
specifically acknowledge receipt and 
review of these materials in any 
report generated.  

b. After (re-)reviewing the claims 
file, the examiner must author an 
opinion that refers to, and 
discusses the March 2008 VA 
examination report as well as the 
pertinent medical evidence of record 
- to specifically include, but not 
limited to: the prior, 1995, VA 
diagnosis of PTSD and the 1996 
diagnosis of an anxiety disorder; 
the post-service behavioral changes 
reported by the Veteran and 
reflected in the 1995 lay 
statements; and the more recent VA 
treatment notes and examination 
reports reflecting that any anxiety 
disorder was a lifelong condition.  

c.  The examiner is asked to explain 
the medical basis or bases for the 
opinion.  A rationale must be 
provided for any findings rendered 
and any medical treatises referenced 
by the examiner must be cited.  If 
the examiner is unable to render an 
opinion without resort to 
speculation, he or she should 
explain why and so state. 

3.  Following the above actions, the 
RO/AMC will review and readjudicate the 
Veteran's claim - addressing all 
theories of entitlement to service 
connection (direct basis, aggravational 
basis, and secondary basis) and the 
potential applicability of 38 C.F.R. 
§ 4.125 (b) (cited to above).  If the 
benefit sought remains denied, the 
Veteran must be issued an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  
The case should then be returned to the 
Board for further appellate review, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the Veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It 
has been held that compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board or the Courts are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


